DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed on Feb 22, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thoppil et al., (U.S. Patent Appl. Pub. # 2020/0327141).
Regarding claim 1, Thoppil disclose an apparatus comprising: a storage node that maintains a replica of a logical volume for use in response to a failover trigger, the storage node comprising (Fig. 1, Para 0027, the data storage systems 102 and 104 coupled over a cluster fabric 106, Para 0031, the first cluster of nodes and the second cluster of nodes may be configured according to a disaster recovery configuration, provides client services with switchover data access): a data node comprising a volatile memory in which a filesystem and its metadata associated with the replica is maintained prior to the failover trigger, and a SAN (storage area network) node in which data associated with the replica is maintained (Para 0036, storage devices 128, 130 comprise volume 132 which is an implementation of storage information onto disk arrays or other storage as a file system; Para 0056, node 402 may store frequently accessed data within a storage tier 404, the node may be paired with a second node, data may be synchronously or asynchronously replicated from the storage tier 404 of the node 402, if the node 402 fails, the second node can provide clients with access to replicated data within the storage of the second node, failover operation performed).
Regarding claim 2, Thoppil disclose, wherein the data node maintains a VDM (virtual data mover) and its metadata associated with the replica in the volatile memory prior to the failover trigger (Para 0056, node 402 may store frequently accessed data within a storage tier 404, the node may be paired with a second node, data may be synchronously or asynchronously replicated from the storage tier 404 of the node 402, if the node 402 fails, the second node can provide clients with access to replicated data within the storage of the second node, failover operation performed).
Regarding claim 3, Thoppil disclose, wherein the data is maintained in a RW (read-write) state by the SAN node prior to the failover trigger (Para 0056, if the node fails, the second node can provide clients with access to replicated data within the storage of the second node, failover operation).
Regarding claim 4, Thoppil disclose, wherein the replica is presented in a RO (read-only) state by the storage node prior to the failover trigger (Para 0056, if the node fails, the second node can provide clients with access to replicated data within the storage of the second node, failover operation).
Regarding claim 5, Thoppil disclose, wherein the storage node changes in-memory state of the filesystem and VDM to RW responsive to the failover trigger (Para 0056, if the node fails, the second node can provide clients with access to replicated data within the storage of the second node, a failover operation can be performed to redirect access operations from the storage tier to the storage of the second node).
Regarding claim 6, Thoppil disclose, wherein SDNAS (software-defined network attached storage) applications synchronize the replica with a primary site replica prior to the failover trigger (Para 0056, data may be synchronously or asynchronously replicated from the storage tier of the node to storage managed by the second node, such as mirror storage tier of the second node).
Regarding claim 7, Thoppil disclose a method comprising: in a storage node comprising a data node and a SAN (storage area network) node, maintaining a replica of a logical volume for use in response to a failover trigger, steps comprising (Fig. 1, Para 0027, the data storage systems 102 and 104 coupled over a cluster fabric 106, Para 0031, the first cluster of nodes and the second cluster of nodes may be configured according to a disaster recovery configuration, provides client services with switchover data access): maintaining a filesystem and its metadata associated with the replica in volatile memory of the data node prior to the failover trigger, and maintaining data associated with the replica in non-volatile storage of the SAN (storage area network) node prior to the failover trigger (Para 0036, storage devices 128, 130 comprise volume 132 which is an implementation of storage information onto disk arrays or other storage as a file system; Para 0056, node 402 may store frequently accessed data within a storage tier 404, the node may be paired with a second node, data may be synchronously or asynchronously replicated from the storage tier 404 of the node 402, if the node 402 fails, the second node can provide clients with access to replicated data within the storage of the second node, failover operation performed).
Regarding claim 8, Thoppil disclose, comprising the data node maintaining a VDM (virtual data mover) and its metadata associated with the replica in the volatile memory prior to the failover trigger (Para 0056, node 402 may store frequently accessed data within a storage tier 404, the node may be paired with a second node, data may be synchronously or asynchronously replicated from the storage tier 404 of the node 402, if the node 402 fails, the second node can provide clients with access to replicated data within the storage of the second node, failover operation performed.
Regarding claim 9, Thoppil disclose, comprising the SAN node maintaining the data in a RW (read- write) state prior to the failover trigger (Para 0056, if the node fails, the second node can provide clients with access to replicated data within the storage of the second node, failover operation).
Regarding claim 10, Thoppil disclose, comprising the storage node presenting the replica in a RO (read-only) state prior to the failover trigger (Para 0056, if the node fails, the second node can provide clients with access to replicated data within the storage of the second node, failover operation).
Regarding claim 11, Thoppil disclose, comprising the storage node changing in-memory state of the filesystem and VDM to RW responsive to the failover trigger (Para 0056, if the node fails, the second node can provide clients with access to replicated data within the storage of the second node, a failover operation can be performed to redirect access operations from the storage tier to the storage of the second node).
Regarding claim 12, Thoppil disclose, comprising SDNAS (software-defined network attached storage) applications synchronizing the replica with a primary site replica prior to the failover trigger (Para 0056, data may be synchronously or asynchronously replicated from the storage tier of the node to storage managed by the second node, such as mirror storage tier of the second node).
Regarding claim 13, Thoppil disclose an apparatus comprising: a first storage node that maintains a primary replica of a logical volume for use by at least one client computer prior to a failover trigger, the first storage node comprising (Fig. 1, Para 0027, the data storage systems 102 and 104 coupled over a cluster fabric 106, Para 0031, the first cluster of nodes and the second cluster of nodes may be configured according to a disaster recovery configuration, provides client services with switchover data access): a first data node comprising a volatile memory in which a filesystem associated with the primary replica is maintained, and a first SAN (storage area network) node in which data associated with the primary replica is maintained, and a second storage node that maintains a secondary replica of the logical volume for use in response to the failover trigger, the second storage node comprising: a second data node comprising a volatile memory in which a filesystem associated with the second replica is maintained prior to the failover trigger, and a second SAN (storage area network) node in which data associated with the second replica is maintained (storage area network) node prior to the failover trigger (Para 0036, storage devices 128, 130 comprise volume 132 which is an implementation of storage information onto disk arrays or other storage as a file system; Para 0056, node 402 may store frequently accessed data within a storage tier 404, the node may be paired with a second node, data may be synchronously or asynchronously replicated from the storage tier 404 of the node 402, if the node 402 fails, the second node can provide clients with access to replicated data within the storage of the second node, failover operation performed; Para 0060, for improved redundancy and availability, the component 406 may create a second storage bucket 424 within a mirror object store).
Regarding claim 14, Thoppil disclose, wherein the second data node maintains a VDM (virtual data mover) associated with the second replica in the volatile memory prior to the failover trigger (Para 0056, node 402 may store frequently accessed data within a storage tier 404, the node may be paired with a second node, data may be synchronously or asynchronously replicated from the storage tier 404 of the node 402, if the node 402 fails, the second node can provide clients with access to replicated data within the storage of the second node, failover operation performed).
Regarding claim 15, Thoppil disclose, wherein the data is maintained in a RW (read-write) state by the second SAN node prior to the failover trigger (Para 0056, if the node fails, the second node can provide clients with access to replicated data within the storage of the second node, failover operation).
Regarding claim 16, Thoppil disclose, wherein the second replica is presented in a RO (read- only) state by the second storage node prior to the failover trigger (Para 0056, if the node fails, the second node can provide clients with access to replicated data within the storage of the second node, failover operation).
Regarding claim 17, Thoppil disclose, wherein the second storage node changes in-memory state of the filesystem and VDM to RW responsive to the failover trigger (Para 0056, if the node fails, the second node can provide clients with access to replicated data within the storage of the second node, a failover operation can be performed to redirect access operations from the storage tier to the storage of the second node).
Regarding claim 18, Thoppil disclose, wherein SDNAS (software-defined network attached storage) applications synchronize the second replica with the first replica prior to the failover trigger (Para 0056, data may be synchronously or asynchronously replicated from the storage tier of the node to storage managed by the second node, such as mirror storage tier of the second node).
Regarding claim 19, Thoppil disclose, wherein the first data node comprises a volatile memory in which a filesystem associated with the first replica is maintained prior to the failover trigger Para 0036, storage devices 128, 130 comprise volume 132 which is an implementation of storage information onto disk arrays or other storage as a file system).
Regarding claim 20, Thoppil disclose, wherein a VDM associated with the first replica is maintained in the volatile memory of the first data node prior to the failover trigger (Para 0056, node 402 may store frequently accessed data within a storage tier 404, the node may be paired with a second node, data may be synchronously or asynchronously replicated from the storage tier 404 of the node 402, if the node 402 fails, the second node can provide clients with access to replicated data within the storage of the second node, failover operation performed; Para 0060, for improved redundancy and availability, the component 406 may create a second storage bucket 424 within a mirror object store).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NADEEM IQBAL/Primary Examiner, Art Unit 2114